DETAILED ACTION
Claims 1-8, 13, 23-26 and 34-40 are currently pending.  Claims 9-12, 14-22 and 27-33 are cancelled.  Claims 34-40 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-8, 13 and 23-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 11, 2021.
Applicant's election with traverse of Invention Group 1, claims 1 and 34-40, in the reply filed on November 11, 2021 is acknowledged.  The traversal is on the ground(s) that the cited reference to Pereira does not refer to the disclosed conditioned medium comprising growth factors secreted by the mesenchymal stem cells of Wharton’s jelly as a supplement to favor the cellular proliferation in vitro of cells from the cutaneous system.  This is not found persuasive because, although the shared technical feature is the composition of claim 2, and claim 2 refers to the composition as a supplement comprising growth factors to favor the cellular proliferation in vitro of cells from the cutaneous system, it is noted that the limitations regarding the composition being “a supplement” and “to favor the cellular proliferation in vitro of cells from the cutaneous system”, are directed to intended use limitations and do not further limit the composition.  Claim 2 is directed to a composition, per se.  Although claim 2 states that the composition is “a supplement” and “to favor the cellular proliferation in vitro of cells from the cutaneous system”, these limitations are considered only to be directed to intended uses which do not further define or limit the composition, per se.  Compositions are defined by their physical, structural, and chemical properties, not by an intended use or application. Please note that it is well settled that “intended use” of a composition or product will not further limit claims drawn to a composition or product.  See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  See MPEP 2111.02
Furthermore, it is noted that, although claim 2 indicates the composition is prepared in accordance with the method from claim 1, this limitation is directed to the manner in which the product comprising growth factors has been produced, i.e. product-by-process limitations.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  
In the instant case, the method by which the conditioned medium has been produced, e.g. concentrating and sterilizing by filtration, is not sufficiently detailed so as to impart any unique structural/chemical properties to the conditioned medium, rather any conditioned medium harvested in suitable medium (without added growth factors) from mesenchymal stem cells of Wharton’s jelly would appear to read on the shared technical feature of a composition comprising conditioned medium prepared from mesenchymal stem cells of Wharton’s jelly and containing growth factors produced by the mesenchymal stem cells.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/MX2017/000103, filed September 25, 2017.  Acknowledgment is further made of applicants' claim for foreign priority to MX/a/2016-012375, filed September 23, 2016.  A certified copy of the foreign priority document is present in the application file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 16, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the drawings are indicated by “Figure” rather than “FIG.” as required by 37 C.F.R § 1.84 (u)(1) (see also MPEP § 608.02 (V)).  The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation “FIG.”  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira et al (PLOS ONE, 9(11), pages 1-31, published November 25, 2014; previously cited) (“Pereira”), in view of Fong et al., (US 2015/0352157; see PTO-892) (“Fong”), as evidenced by ThermoFisher (DMEM/F12 -Dulbecco’s Modified Eagle Medium: Nutrient Mixture F-12, 3 pages, retrieved from the internet; see PTO-892) (“ThermoFisher”) and Zheng et al., (Biotechnol. Prog. 2006, 22, 1294-1300; see PTO-892) (“Zheng”).
It is initially noted that the method of claim 1 is directed to preparing a product comprising the conditioned medium from mesenchymal stem cells of Wharton’s jelly.  Although the preamble recites the phrase “to favor the cellular proliferation in vitro of cells from a cutaneous system”, this limitation is directed to the intended use of the conditioned medium produced by the method. The claim does not recite any steps regarding the in vitro proliferation of cells from a cutaneous system.
Regarding claim 1, Pereira is directed to methods for preparing mesenchymal stem cell (MSC) conditioned medium since the culture medium is enriched in growth factors that are useful as therapeutic agents (Abstract; Introduction, page 2; Conclusion, page 26).
Pereira teaches the conditioned medium is obtained from Wharton’s jelly mesenchymal stem cells, wherein the cells are cultured to passage 4 (P4 hMSCs) in Dulbecco’s Modified Eagle Medium (DMEM)/Nutrient Mixture culture medium comprising antibiotics (penicillin and streptomycin), glutamine and 10% fetal bovine serum (i.e. with growth factors), and thereafter cultured in DMEM/Nutrient Mixture supplemented with antibiotics (penicillin and streptomycin) under serum-free conditions (i.e. without growth factors) to form a conditioned medium product (Materials and Methods, Preparation of hMSCs conditioned media (CM), pages 7-8).
Zheng evidences that fetal bovine serum (FBS) comprises high levels of growth factors (Abstract). Thus, Pereira’s disclosed FBS is considered to contain growth factors.
As to claim 1, step a), Pereira’s method cultivates the mesenchymal stem cells of Wharton’s jelly in DMEM culture medium comprising antibiotics (penicillin and streptomycin), glutamine and 10% fetal bovine serum to achieve a minimum of 80% confluence, which is considered to read on claim 1, step a).
As to claim 1, step b), given that Pereira teaches the conditioned medium is collected from passage 4 cells, Pereira’s method is considered to harvest and passage cells from step a), which are further cultivated in the DMEM/F12 medium that is serum-free (i.e. without growth factors), which reads on “and further cultivating the harvested cells in a suitable medium, without growth factors, to form a conditioned medium”, thus meeting the limitations of claim 1, step b).
As to claim 1, step c), Pereira teaches collection of conditioned medium from passage 4 (P4) hMSCs, thus meeting the limitation of claim 1, step c).
As to claim 1, step d), it is noted that although Pereira teaches collecting conditioned medium at 24 hours and 48 hours, and Pereira teaches harvesting and passaging the cells in culture medium comprising FBS to passage 4, Pereira does not further comment on repeating both steps a) and b) at least once.  However, it is noted that repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, "If at first you don’t succeed, try, try again." See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)).
It is additionally noted that, given that Pereira teaches the conditioned medium comprises desirable growth factors that are secreted from the stem cells and are known to have therapeutic properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to repeat steps a) and b) since doing so would provide additional volumes of the conditioned medium that contains secreted components that have therapeutic benefits.
The person of ordinary skill in the art would have been motivated to modify the method of Pereira to include repeating passaging of cells for further collection of conditioned medium, for the predictable result of successfully producing additional doses of conditioned medium that contains secreted components that have therapeutic benefits, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in repeating these steps because Pereira already teaches passaging the cells to passage 4 for collection of conditioned medium.
As to claim 1, step e), it is noted that Pereira does not comment on whether or not the conditioned medium is subjected to post-harvest steps such as concentrating the conditioned medium and sterilizing the concentrate by filtration to obtain the final product. However, Fong is directed to producing conditioned medium from mesenchymal stem cells of Wharton’s jelly (WJSC-CM) for the purpose of preparing wound treatments (Abstract and paragraphs [0035] and [0041]-[0043]).  Fong further teaches the conditioned medium can be further manipulated by concentrating and filter sterilizing in order to prepare the conditioned medium for its intended indication (paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional steps to concentration and filter sterilize the final product in order to prepare the conditioned medium for its intended indication.
The person of ordinary skill in the art would have been motivated to modify the method of Pereira to include additional steps to concentration and filter sterilize the final product, as taught by Fong, for the predictable result of successfully preparing the conditioned medium in a manner that prepares the final product for its intended treatment, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Pereira and Fong because each of these teachings are directed at therapeutic uses of conditioned medium prepared from mesenchymal stem cells of Wharton’s jelly.	
Regarding claim 35, it is initially noted that Pereira teaches the suitable culture medium is DMEM/Nutrient Mixture.  It is noted that ThermoFisher evidences that DMEM/Nutrient Mixture is a combination of DMEM and Nutrient Mixture F12 in a 1:1 (50% to 50%) ratio. Thus, Pereira’s disclosed culture medium meets the limitation of claim 35.  
Further regarding claim 35, Pereira teaches the FBS is provided at a concentration of 10 percent, thus meeting the limitation of claim 35.
As to the limitation regarding the concentration of antibiotics being 10%, it is noted that Pereira teaches the antibiotic penicillin is provided at a concentration of 100 U/ml and streptomycin is provided at a concentration of 100 µg/ml.  Pereira does not further comment on whether or not the disclosed antibiotic concentrations are 10% of the total volume of culture medium.  However, although Pereira does not further comment on the disclosed antibiotic concentrations being 10%, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to optimize the amounts of antibiotics as a matter of routine experimentation as it is a recognized result effective variable.  Moreover, at the time of the claimed invention, one of ordinary skill in the art would have been motivated by routine practice to optimize the amounts of antibiotics with a reasonable expectation for successfully reducing microbial contamination; thus, meeting the limitation of claim 35.
Regarding claims 38-40 and the claimed concentration of cells, it is noted that Pereira teaches culturing the cells to a minimum confluence of 80%, which encompasses cell confluence of 80% and more (i.e. 80% to 100%). Thus, the claimed ranges overlap the prior art range.
  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05

Claims 34, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Pereira, in view of Fong, as evidenced by ThermoFisher and Zheng, as applied to claims 1, 35 and 38-40 above, and further in view of Gharibi et al., (Stem Cells Translational Medicine 2012; 1:771-782, published online October 23, 2012) (“Gharibi”).
The teaching of Pereira, in view of Fong, as evidenced by ThermoFisher is set forth above.
Regarding claim 34, it is noted that although Zheng evidences that the FBS disclosed by Pereira contains growth factors, including bFGF (Abstract and Table 3), Zheng does not further disclose the content of epidermal growth factor (EGF) in the fetal bovine serum.  However, Gharibi teaches that supplementing culture medium with various growth factors, including EGF, FGF and PDGF-BB, greatly enhances the in vitro expansion of mesenchymal stem cells (MSCs) (Abstract).  
Therefore, given that the intention of Pereira is to cultivate mesenchymal stem cells for the purpose of producing conditioned medium containing therapeutic factors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supplement the culture medium of step a) with EGF and bFGF.
The person of ordinary skill in the art would have been motivated to modify the method of Pereira to include growth factor supplements, e.g. EGF and bFGF, as taught by Gharibi, for the predictable result of successfully enhancing MSC proliferation, thus meeting the limitation of claim 34.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Pereira and Gharibi because each of these teachings are directed at cultivation of mesenchymal stem cells.	
Regarding claim 36, as set forth above regarding claim 34, the combined prior art renders obvious the inclusion of EGF and bFGF.  It is further noted that Pereira teaches the culture medium comprises DMEM, bovine fetal serum (FBS) and antibiotics. Thus, the combined prior art meets the limitations of claim 36.
Regarding claim 37, as discussed above regarding claim 36, the cited prior art renders obvious the culture medium of step a) comprises DMEM supplemented with EGF, bFGF, FBS and antibiotics.  Pereira further teaches the culture in step b) comprises DMEM that is serum-free, which reads on “having no bovine fetal serum or growth factor supplementation”, thus meeting this limitation of claim 37.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/             Examiner, Art Unit 1633